Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 20 is generally indefinite. The claim is directed toward a “polybenzoxazine sulfide” that contains at least one unit of (I) or (II). However, a polymer with only formula (II) would not be a polybenzoxazine (since no benzoxazine rings are present). It is generally unclear whether polymers with only units of formula (II) are supposed to be within the scope of the claim or not. The same issue also applies for Formulae (II-bis), (II-a), (II-a-1), (II-b-1), (II-1), and (II-1bis) of the dependent claims.
Further, the claim indicates 1-4 groups of Sx-R can be present, but formulae (I) and (II) appear to only illustrate the possibility of one Sx-R group. This also raises the issue as to whether or not only two benzoxazine/amine moieties are present within the illustrated units or if additional (e.g. a third or fourth) can be connected to the central benzene ring. It is suggested the Figures be modified to illustrate “-(Sx-R)a with a corresponding definition of a to be 1 to 4. 
Further the claim only presents definitions for the benzene ring/Sx-R for the central aromatic group “in which the two oxazine rings are connected together”. Formula (II) does not have a two oxazine rings connected to one another via central aromatic group. Therefore, Sx-R for formula (II) is not defined and the scope of what structures are encompassed by formula (II) is unclear. 
Further, the asterisks (*) of Formula (II) are undefined. It is unclear what structure(s) are meant to be encompassed by the asterisks. 
As claims 21-39 depend from claim 20, they are rejected for the same issues discussed above. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 29 illustrates formulae (I-a-1), (I-b-1), (II-a-1), and (II-b-1), all of which have a methyl substituent on the central benzene ring. However, the generic formulae of claim 21 does not allow for the inclusion of substituents on the central ring. Since the scope of claim 29 extends beyond the limits imposed by claim 21, claim 29 fails to include all of the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-31 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,155,540. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 20-29 and 39, claim 17 is directed toward the synthesis of polybenzoxazines via polycondensating specific sulfurized benzoxazine compounds of Formula (A) of claim 1. While no claims of the ‘540 patent are directed toward the instant claimed polybenzoxazine sulfides per se, the creation of the instantly claimed polybenzoxazine would be the result of polycondensing the monomers of the ‘540 claims. Therefore, the polycondensates being presently claimed would have been obvious in view of the ‘540 patent claims. All remaining limitations of the present claims are found within the dependent claims of the ‘540 patent. 
Regarding Claims 30 and 31, Claims 18-20 of the ‘540 patent further defines aromatic diol/thiol compounds that are polycondensed with the benzoxazine monomers, which can be of the formula HX1-Ar1-Z-Ar2-X2-H, the corresponding variables being defined in the same manner as the present claims. While no claims of the ‘540 patent are directed toward the instant claimed copolymers per se, the creation of the instantly claimed copolymers would be the natural result of polycondensing the monomers of the ‘540 claims. Therefore, the copolymers being presently claimed would have been obvious in view of the ‘540 patent claims. All remaining limitations of the present claims are found within the dependent claims of the ‘540 patent.
Claims 20-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 16/621,570. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 20-31 and 39, Claim 21 of the ‘570 application refers to metallic reinforcers coated with polybenzoxazine sulfides of formula (I) and (II) of the instant claims. While no claims of the ‘570 application are directed toward the instant claimed polybenzoxazine sulfides per se, the polybenzoxazine sulfides being presently claimed would have been obvious in view of the ‘570 application claims. All remaining limitations of the present claims are found within the dependent claims of the ‘570 application.
Regarding Claims 32-38, the claims of the ’570 application are directed toward a metallic reinforcer whose surface is at least partially metallic and is coated with the polybenzoxazine. Coated substrates bonded to rubber is described within claim 37 of the copending application. The remaining limitations of claims 35-38 are describe within claims claims 34-36 of the copending application. Therefore, the copending application anticipates claims 32-38. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Discussion of Prior Art
Fedurco (US 2015/0259463 A1) describes polyurea containing (Sx-R) substituted diaminobenzene moieties (Abstract; Figures). However, Fedurco fails to describe polymers containing Formula (I) and (II) of the present claims. 
Both Hatori (WO 2016/088663 A1 / US 2017/0327973 A1) and Fedurco (WO 2017/103375 A1 / US 2018/0370284 A1) describe polybenzoxazine copolymers. However, neither reference describes (Sx-R) substituted diaminobenzene moieties within structures illustrated by Formulae (I) and (II) of the present claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764